Citation Nr: 1030547	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than June 24, 2003 
for the grant of service connection for asthma.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1976 to March 1976.

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from October 2005 and June 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

As a preliminary matter, the Board notes that the Veteran has 
limited one claim as only service connection for bipolar 
disorder.  However, in accordance with the decision from the 
United States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet App 1 (2009), the Board has 
recharacterized the issue regarding the merits of the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, as shown on 
the first page of this decision.  See Clemons, 23 Vet.App. 1 
(holding that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection for 
asthma on June 24, 2003, more than 1 year after his separation 
from service. 

2.  An acquired psychiatric disorder was not manifested during 
service or for many years following separation from service, and 
is not shown to be causally or etiologically related to service.   


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to June 24, 
2003, for the award of service connection for asthma have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(r) (p), 3.151, 3.152, 3.155, 3.157, 
3.159, 3.400 (2009).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated during active service, and may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated July 2003, May 2005, 
March 2006, October 2008 and May 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  With respect to the 
claim of service connection for an acquired psychiatric disorder, 
to include bipolar disorder, the Board observes that the Veteran 
has not been afforded a VA examination in connection with this 
claim.  I

In this regard, a medical examination or medical opinion is 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but (1) contains competent lay or medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that a veteran suffered 
an event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with another 
service-connected disability.  38 C.F.R. § 3.159(c) (4).  

In this case, the Board finds that a VA examination is not 
necessary because, as discussed below in greater detail, there is 
no competent and probative indication that this disorder may be 
associated with an established event, injury or disease in 
service.

Finally, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Effective Date for the Grant of Service Connection for Asthma  

The Veteran has undeniably suffered from asthma since before his 
active service, and his service aggravated his pre-existing 
asthma.  He contends, however, that because was honorably 
discharged due to his asthma and at that time he was erroneously 
told he could not apply for benefits since he served during 
peacetime, he should be entitled to an effective date of March 
18, 1976, one day after his separation from service.  When the RO 
granted service connection for asthma, it assigned the date of 
June 24, 2003, the date of receipt of claim.  See 38 C.F.R. 
§ 3.400.

Under VA laws and regulations, except as otherwise provided, the 
effective date of an evaluation and award of service connection 
shall be the day following separation from active service or the 
date entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  The date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).

Any communication or action indicating intent to apply for one or 
more benefits under the laws administered by VA, from a Veteran 
or his representative, may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to a Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed which 
meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an 
informal request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  38 C.F.R. § 
3.157; Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).

The record reflects that the Veteran filed a claim for service 
connection for asthma on a VA Form 526 (Veteran's Application for 
Compensation and/or Pension) which was received by the RO on June 
24, 2003.  The Veteran's claims file contains nothing that can be 
construed as a claim for compensation benefits for asthma prior 
to that date.

All private and VA treatment records following service begin in 
June 1988.  This is 12 years following the Veteran's separation 
from service.  As mentioned, the Board recognizes that the 
Veteran was honorably discharged due to service aggravation of 
his pre-existing asthma, however, the Veteran failed to file a 
claim at that time.  

Given this evidence, the Board finds that an effective date prior 
to June 24, 2003 for the grant of service connection for asthma 
is not warranted.  While the record clearly reflects that the 
Veteran has been diagnosed and treated with asthma prior to the 
date of the claim and even while he was in the service, VA laws 
and regulations specifically provide that the effective date for 
the award of service connection will be the day following 
separation from service, if the claim is received within one year 
of separation from service, otherwise the effective date is the 
date of claim.  The fact that the Veteran received treatment in 
service, and presumably during the period after separation and 
before June 1988 when his treatment records begin, does not 
warrant the assignment of an earlier effective date, as his 
original claim for service connection was not received until June 
24, 2003.  There is no prior claim for service connection for 
asthma.

Given the above, as the Veteran did not file a formal or informal 
claim for service connection for asthma prior to June 24, 2003, 
he has already been given the earliest possible effective date 
for the award of service connection for his disability.  Thus, 
there is no legal basis for an effective date earlier than June 
24, 2003.  Accordingly, the claim must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he suffered from an acquired 
psychiatric disorder, specifically bipolar disorder, prior to 
service and that his pre-existing bipolar disorder was aggravated 
during his period of service.  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled in service, except for defects, 
diseases, or infirmities noted at the time of entrance, or where 
clear and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111.  According to 
38 C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by a veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a disease 
or disability began.  38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be "based on 
thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to . . . 
manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof."  Id.

The presumption of soundness attaches only where there has been 
an induction examination during which the disability about which 
a Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The burden to show no 
aggravation of a pre-existing disease or disorder during service 
is an onerous one that lies with the government.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  VA Office of the General Counsel 
determined that VA must show by clear and unmistakable evidence 
that there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).

On the other hand, if a pre-existing disorder is noted upon entry 
into service, a Veteran's claim is not for direct service 
connection, but rather it is a claim for service- connected 
aggravation of that disorder.  A pre-existing disease will be 
presumed to have been aggravated by military service when there 
is an increase in disability during such service, unless there is 
a specific finding that the increase is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  In deciding an aggravation claim, the Board must 
determine, after having found the presence of a pre-existing 
condition, whether there has been any measurable worsening of the 
disability during service and whether such worsening constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Under Section 1153, the burden falls on a Veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under Section 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability is 
due to the natural progress of the disease."  See 38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

In the present case, the Veteran's claims of a pre-existing 
acquired psychiatric disorder, specifically bipolar disorder were 
not noted upon entry in his October 1975 entrance examination.  
Thus, the Veteran is presumed sound upon entry and the analysis 
is one of direct service incurrence.  

The Veteran specifically contends that he has suffered from 
bipolar disorder since the 7th grade, but was not told he had 
bipolar disorder.  As an initial matter, the Board notes that the 
school psychological and medical records contained in the claims 
file from July 1970 do not render a diagnosis of bipolar 
disorder.  Instead, these records state that the Veteran was 
found to be among the "educable mentally handicapped."  
According to 38 C.F.R. § 3.303 (c), congenital or developmental 
defects, such as personality disorders and mental deficiencies, 
are not diseases or injuries among those for which VA 
compensation is payable, absent a showing of a superimposed 
disease or injury.  38 C.F.R. § 3.303(c).  However, assuming that 
the Veteran does in fact suffer from an acquired psychiatric 
disorder, the Board is proceeding with the discussion of service 
connection on a direct incurrence basis.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b).  Service 
connection can also be found for any disease diagnosed after 
discharge, if all the evidence establishes it was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A layperson generally is incapable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

But there are exceptions to this general rule.  Lay testimony is 
competent, for example, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

When, say, a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-connection 
claim, which is proof of the existence of current acquired 
psychiatric disorder, diagnosed as major depressive disorder.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
absence of proof of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  The Veteran's VA treatment records from 
June 2005 to January 2010 reflect a diagnosis of major depressive 
disorder.  Additionally, a private psychiatric examination 
conducted by Dr. R.S. from August 2007 reflect diagnoses of major 
depressive disorder, mild mental retardation, and personality 
disorder, not otherwise specified.  Finally, the claims file 
contains VA treatment records from November 2007 showing in-
patient treatment for his psychological condition.  These 
findings are sufficient to establish the existence of at least 
one current psychiatric disorder.  See Boyer, 210 F. 3d. at 1353.

Consequently, the determinative issue is whether the Veteran's 
current acquired psychiatric disorder is somehow attributable to 
his active service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, there is simply no competent evidence of record 
establishing this required correlation for either disorder.

Regarding in-service incurrence of a relevant disease or injury, 
the Veteran's STRs are completely silent concerning any 
complaints, treatment or diagnoses concerning his mental health, 
including his entrance examination in October 1975 and his 
separation examination in March 1976.  Therefore, there is no 
evidence showing an in-service incident or incurrence of this 
disorder.  The Veteran's service ended in March 1976.

However, more importantly, the Veteran also has failed to provide 
any objective indication of the major depressive disorder, or any 
other psychiatric disorder, until many years after his service.  
The first objective indication of a diagnosis of major depressive 
disorder, or any other acquired psychiatric disorder, was not 
until June 2005.  In July 2005, he was assigned a GAF score of 
50.  The evidence shows this disorder first manifest itself 
approximately 3 decades after the Veteran's service.  The lapse 
of so many years after his separation from service and the first 
documented complaint of the claimed disorders is probative 
evidence to be considered in determining whether his current 
disability may be traced back to his military service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, because there 
is no indication of any acquired psychiatric disorder within one 
year of his discharge, the Board may not presume it was incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Of equal or even greater significance, there is simply no medical 
evidence of record etiologically linking the Veteran's claimed 
disorder to his active service.  As previously mentioned, the 
Veteran was not provided a VA examination regarding his claim for 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder.  However, an examination is not 
required because there is no indication, other than the Veteran's 
assertions, that this condition is related to, manifested in or 
aggravated during, service.  There is no medical evidence 
suggesting any relationship of his major depressive disorder, or 
any other mental disorder, to service.  38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record includes VA in-patient psychiatric 
treatment records from November 2007; VA outpatient treatment 
records from June 2005 through January 2010; a Social Security 
Administration Psychiatric Evaluation Summary from September 
2005, listing only a diagnosis of affective disorder; Department 
of Correction for the State of Nebraska medical records from 
December 2007 to June 2009; and, a private psychiatric 
examination by Dr. R.S. from August 2007.  However, none of the 
above mentioned evidence refers to his active service in 
connection with his psychiatric disorders.  Consequently, the 
treating psychiatrists did not render a medical opinion 
attributing a psychiatric disorder, including bipolar disorder as 
originally claimed, to the Veteran's active service.  

The Board has also considered the Veteran's numerous letters 
since he filed his claim for service connection, and his and his 
sister's BVA hearing testimony from March 2010.  The Veteran 
repeated claims that he was initially diagnosed in 1970, while in 
the 7th grade by a school psychologist.  His letters repeatedly 
state that he suffers from bipolar disorder and is seeking 
assistance.  During his BVA hearing he also testified that he had 
mood swings after service, a fact which his sister corroborated.  

However, the lay testimony, while competent, is not also credible 
because the complete lack of any medical evidence attributing 
this disorder to his active service.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  It is worth reiterating in this 
regard that evidence that relates the current disorder to service 
must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  There is simply no objective medical evidence to 
support the Veteran's assertions that he has a psychiatric 
disorder related to his active service, especially since he first 
began receiving documented treatment for an acquired psychiatric 
disorder in June 2005.  

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service connection 
for an acquired psychiatric disorder, to include bipolar 
disorder.  As the evidence is against the claim, the benefit-of-
the-doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An effective date earlier than June 24, 2003 for the grant of 
service connection for asthma is denied.

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


